Title: From Alexander Hamilton to George Bush, 19 June 1794
From: Hamilton, Alexander
To: Bush, George



Treasury Department.June 19th. 1794.
Sir

Hurry of business prevented an earlier reply to your letter of the 31st. of March last.
You say the name of the Brig Florida being erased from her stern, you presume, she is liable to a penalty. But you will find a penalty expressly declared by the 3d section of the Registering Act. As I have more than once noticed on your part doubts about express and definite provisions in the laws, I am compelled to observe that this indicates a want of careful and studious attention to the laws which are to regulate your official conduct, and to request of you, that you will exert yourself to remedy this deficiency which is due as well to your reputation as to the public service.
I am Sir with consideration   Your Obedient Servant

A Hamilton.

 